3:18-cv-03127-JFA   Date Filed 11/19/18   Entry Number 1-1   Page 1 of 13




              Exhibit “A”
3:18-cv-03127-JFA   Date Filed 11/19/18   Entry Number 1-1   Page 2 of 13
3:18-cv-03127-JFA   Date Filed 11/19/18   Entry Number 1-1   Page 3 of 13
3:18-cv-03127-JFA   Date Filed 11/19/18   Entry Number 1-1   Page 4 of 13
3:18-cv-03127-JFA   Date Filed 11/19/18   Entry Number 1-1   Page 5 of 13
3:18-cv-03127-JFA   Date Filed 11/19/18   Entry Number 1-1   Page 6 of 13
3:18-cv-03127-JFA   Date Filed 11/19/18   Entry Number 1-1   Page 7 of 13
3:18-cv-03127-JFA   Date Filed 11/19/18   Entry Number 1-1   Page 8 of 13
3:18-cv-03127-JFA   Date Filed 11/19/18   Entry Number 1-1   Page 9 of 13
3:18-cv-03127-JFA   Date Filed 11/19/18   Entry Number 1-1   Page 10 of 13
3:18-cv-03127-JFA   Date Filed 11/19/18   Entry Number 1-1   Page 11 of 13
3:18-cv-03127-JFA   Date Filed 11/19/18   Entry Number 1-1   Page 12 of 13
3:18-cv-03127-JFA   Date Filed 11/19/18   Entry Number 1-1   Page 13 of 13
